Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuda (US 20020172031 A1)
Regarding claim 1, Masuda teaches a  front light source module (Fig.1 and 12) applied to a reflective display device, and the front light source module comprising (at least Fig.1) a light guide assembly 1 and a light source assembly 10/12, wherein: the light guide assembly comprises a light guide body and a plurality of surface optical microstructures 25, wherein: the light guide body comprises a first optical surface, a second optical surface and at least one light incident surface, the first optical surface and the second optical surface are opposite to each other, the at least one light incident surface is connected between the first optical surface and the second optical surface, 

Regarding claim 2, Masuda teaches a front light source module (Fig.1 and 12) wherein the inclined surface has a first end edge and a second end edge opposite to each other, the first end edge is adjacent to the first optical surface, the second end edge is adjacent to the second optical surface, the first end edge is biased toward the light incident surface 22a, and the second end edge is away from the light incident surface 22b.

Regarding claim 6, Masuda teaches a front light source module (Fig.1 and 12) wherein the surface optical microstructures are arranged in a matrix between the first optical surface and the second optical surface.

Regarding claim 7, Masuda teaches a front light source module (Fig.1 and 12), wherein the transflective layers of the surface optical microstructures have different distribution densities in the light guide body, wherein the farther an area from the light source assembly, the higher the distribution density of the transflective layers ([0122]).


Regarding claim 9, Masuda teaches a front light source module (Fig.1, 12 and 17) wherein a transmittance of the transflective layer is greater than a reflectivity thereof ([0138]).

Regarding claim 10, Masuda teaches a front light source module (Fig.1 and 12) wherein the transflective layer is an optical coating (MgO film in [0082] - - or a rough surface layer - -).

Regarding claim 11, Masuda teaches a front light source module (Fig.1 and 12) wherein the light source assembly comprises at least one light-emitting diode element ([0189]).

Regarding claim 12, Masuda teaches a front light source module (Fig.1 and 12) wherein the light source assembly further comprises a light angle converging element (520a in Fig.39B and [0013]) disposed between the light-emitting diode element and the light incident surface.

Regarding claim 13, Masuda teaches a front light source module (Fig.1, 12 and 17) wherein the light guide assembly further comprises a functional coating disposed on the first optical surface, and the functional coating is ( - -an anti-glare layer or  - -) an anti-reflection structure layer ([0203]).

Regarding claim 19, Masuda teaches a front light source module (Fig.1, 12 and 17), further comprising a transparent conductive layer and a transparent conductive pattern layer, wherein the transparent conductive layer is disposed on one of the first optical surface and the second optical surface, and the transparent conductive pattern layer is disposed on the other one of the first optical surface and the second optical surface (touch panel 730 is considered as the patterned conductive layer in Fig.40b and a polarized layer 114 in [0177], Note: [0046] from the instant publication is relied upon in the rejection, wherein patterned conductive layer is a touch panel layer, and the conductive layer is any additional layer 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Masuda2 (hereinafter Masuda2, US 7425089 B2)
Regarding claim 14, Masuda teaches a reflective display device (Fig.1 and 21), comprising: a display panel (110 in [0177]) ; and a front light source module 10/12, disposed on the display panel and comprising a light guide assembly and a light source second optical surface of the front light source module faces the display panel (110).
Masuda does not teach and the first optical surface is close to a viewer.
However it is well known in the art to use reflective display panels, wherein the display panel and viewer sides of the light guide are different as shown in the embodiment of Fig.39 (lower panel 510 is the LCD display panel) of Masuda2 and the upper panel 530 is the viewer’s side (col.38, lines 22-48). Therefore from the embodiment of Fig.39 of Masuda2, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to Modify Masuda, wherein the first optical surface is close to a viewer in order to achieve lower power consumption.



Regarding claim 8, Masuda teaches a front light source module but does not teach, the light guide body is made of a single polymer material (- - or a layered combination of two or more polymer materials - -).
Masuda2 teaches the light guide body made of a polymer material (col.3, lines 22-37) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Masuda, from the teachings of Masuda, in order to efficiently control the polarization.
Although Masuda in view of Masuda2 teaches all the structural limitations as claimed, including the material as claimed, however the prior art does not teach  an optical haze of the light guide body is not greater than 25%; and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve a haze that is not greater than 25%;, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to keep control of the sparkle levels.

Regarding claim 17, Masuda in view of Masuda2 teaches the reflective display device, wherein an illuminating beam incident from the at least one light incident surface is transmitted and reflected in the light guide assembly and exits the second optical surface to the display panel, a part of the illuminating beam is reflected by the display .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Kuno (US 20200233217 A1)
Regarding claim 3, Masuda teaches the invention set forth in claim 1 above, but is silent regarding an angle between the inclined surface and the second optical surface is between 3 degrees and 88 degrees, and angles of the inclined surfaces of the surface optical microstructures are consistent or inconsistent.
Kuno teaches a light guide with internal reflectors, and an angle between the inclined surface and the second optical surface is between 3 degrees and 88 degrees, and angles of the inclined surfaces of the surface optical microstructures are consistent or inconsistent (angle ϴ in Fig.2B, [0076],[0132] and value of ϴ throughout Kuno’s disclosure).
  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the angle as disclosed in Kuno, in the device of Masuda in order to achieve high light use efficiency ([0005] in Kuno).

Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Masuda 
Regarding claim 4, Masuda teaches a front light source module, wherein a shape of the inclined surface is rectangular ([0099], [0103] in Masuda), circular, elliptical, based on the light wavelength that is used, in order to improve the display quality.

Regarding claim 18, Masuda teaches a front light source module, wherein the illumination beam emitted to the display panel is distributed within a specific exit angle range, a normal line is defined perpendicular to the display panel, and an angle between the illumination beam emitted to the display panel and the normal line is an acute angle (L2 in Fig.4C, Fig.30) but does not teach the angle is less than 45 degrees.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the angle the is less than 45 degrees, by routine experimentation since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve high light use efficiency.

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Hatazawa (US 6239851)
Regarding claim 5, Masuda teaches   a maximum structural width of the inclined surface is not greater than 60 microns ([0076], [0200]) but does not teach the reflecting inclined surface is undulating.
Hatazawa teaches a light guide with reflecting inclined surface is undulating (42a in Fig.15, col.14, and lines 57-64).
  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the shape as disclosed in Hatazawa, in the device of Masuda in order to achieve high light utilization efficiency (col.2, lines 25-30).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Watanabe (US 20120293744 A1)
Regarding claim 16, Masuda teaches the invention set forth in claim 14 but is silent regarding a transparent adhesive medium layer is provided between the second optical surface and the display panel, and a refractive index of the transparent adhesive medium layer is greater than 1.36. 
Watanabe teaches a transparent adhesive medium layer is provided between the second optical surface and the display panel, and a refractive index of the transparent adhesive medium layer is greater than 1.36 ([0105]).
   Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the adhesive and the material as .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Miyazaki (US 20100066957)
Regarding claim 20, Masuda teaches the invention set forth in claim 14 above, but is silent regarding at least one phase difference optical layer disposed between the display panel and the light guide assembly or between the light guide assembly and the viewer.
 Miyazaki teaches at least one phase difference optical layer disposed between (- -the display panel and the light guide assembly or - -) between the light guide (10 in [0062]) assembly and the viewer (40a, 40b in Fig.1 and [0054]).
  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the phase difference layer, as disclosed in Miyazaki in the device of Masuda in order to adjust the polarization.

Other art
US 20140267982 in [0005] teaches low power consumption for reflection type of display devices.
US 7252425 B2
US 20200233217 A1 teaches use of parallel transreflectors within light guides in order to   achieve high light use efficiency.

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875